Citation Nr: 1743613	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  15-45 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether the reduction of the evaluation for left knee osteoarthritis with chondromalacia, from 30 percent to 10 percent disabling was proper.

2. Whether the reduction of the evaluation for right knee chondromalacia from 20 percent to 10 percent disabling was proper.

3. Whether the reduction of the evaluation for left knee instability, from 10 percent to noncompensably disabling (0 percent) was proper.

4. Whether the reduction of the evaluation for right knee instability, from 10 percent to noncompensably disabling (0 percent) was proper.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to January 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In a January 2014 rating decision, the RO decreased the Veteran's service-connected left knee osteoarthritis with chondromalacia, from 30 percent to 10 percent disabling; right knee chondromalacia from 20 percent to 10 percent disabling; left knee instability, from 10 percent to noncompensably disabling; and right knee instability, from 10 percent to noncompensably disabling effective April 1, 2014.

In July 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference. A copy of the hearing transcript is of record and has been reviewed.

Based on the Veteran's May 2015 Notice of Disagreement and his July 2016 hearing testimony, the Veteran's claims have been limited to the restoration of his bilateral knee disability evaluations, which were reduced in the January 2014 RO decision. Throughout the appeal, the Veteran has consistently averred that the RO erred in reducing his evaluations. As such, the Board will focus its analysis on whether the April 1, 2014 reductions were proper.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In January 2014, the RO reduced the disability evaluation for the Veteran's service-connected left knee osteoarthritis with chondromalacia, from 30 percent to 10 percent disabling, effective April 1, 2014. 

2. In January 2014, the RO reduced the disability evaluation for the Veteran's service-connected right knee chondromalacia from 20 percent to 10 percent disabling, effective April 1, 2014.

3. In January 2014, the RO reduced the disability evaluation for the Veteran's service-connected left knee instability, from 10 percent to noncompensably disabling, effective April 1, 2014.

4. In January 2014, the RO reduced the disability evaluation for the Veteran's service-connected right knee instability, from 10 percent to noncompensably disabling, effective April 1, 2014

5. The evidence at the time of the January 2014 rating decision did not demonstrate an improvement in the Veteran's work and life conditions.


CONCLUSIONS OF LAW

1. The reduction of the rating for the Veteran's service-connected left knee osteoarthritis with chondromalacia, from 30 percent to 10 percent disabling, effective April 1, 2014 was improper; the criteria for a restoration of a 30 percent disability rating for service connected left knee osteoarthritis with chondromalacia from April 1, 2014 have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105 (e), 3.159, 3.344, 4.71a Diagnostic Code 5261 (2016).

2. The reduction of the rating for the Veteran's service-connected right knee chondromalacia, from 20 percent to 10 percent disabling, effective April 1, 2014 was improper; the criteria for a restoration of a 20 percent disability rating for service connected right knee chondromalacia from April 1, 2014 have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105 (e), 3.159, 3.344, 4.71a Diagnostic Code 5260 (2016).

3. The reduction of the rating for the Veteran's service-connected left knee instability, from 10 percent to noncompensably disabling,, effective April 1, 2014 was improper; the criteria for a restoration of a 10 percent disability rating for service connected left knee instability from April 1, 2014 have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105 (e), 3.159, 3.344, 4.71a Diagnostic Code 5257 (2016).

4. The reduction of the rating for the Veteran's service-connected right knee instability, from 10 percent to noncompensably disabling,, effective April 1, 2014 was improper; the criteria for a restoration of a 10 percent disability rating for service connected right knee instability from April 1, 2014 have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105 (e), 3.159, 3.344, 4.71a Diagnostic Code 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred. See 38 U.S.C.A. § 1155 (West 2014). Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2016); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993). These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations. Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that the improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work. See Faust v. West, 13 Vet. App. 342, 350 (2000). 

 It is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history. 38 C.F.R. § 4.1. If an examination report does not contain sufficient detail, or the diagnosis is not supported by the findings on the examination report, it must be returned as inadequate for rating purposes. 38 C.F.R. § 4.2. When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms. 38 C.F.R. § 4.13. Finally, it must be considered that the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment. 38 C.F.R. § 4.10. 

 Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons. In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level. The Veteran must be informed that he may request a predetermination hearing, provided that the request is received by the VA within 30 days from the date of the notice. If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires. 38 C.F.R. § 3.105 (e). 

The procedural requirements for reduction have been satisfied in this case. An October 2013 reduction proposal was accompanied by a notice letter, which apprised the Veteran and his representative of the Veteran's right to request a hearing and informed the Veteran that his benefits would be reduced if he failed to submit additional evidence within 60 days. No additional evidence or hearing request was submitted during the 60-day period prior to the reduction taking effect. As such, the proper procedures were followed.

With respect to VA's duty to assist, there is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal. The Veteran's service treatment records and VA treatment records have been associated with the claims file, and there is no indication that additional records are outstanding. 

In regard to the Veteran's evaluation of his bilateral knee disability, VA provided an examination in August 2013, which the RO used as a basis in reducing the Veteran's ratings. The adequacy of these examinations will be addressed below. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

As to the propriety of the reduction, for reductions in rating to be properly accomplished, specific requirements must be met. See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992). In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (a) and (b). Where a Veteran's schedular rating has been both stable and continuous for five years or more the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation. 38 C.F.R. § 3.344 (a). The duration of the rating is measured from the effective date of the rating to the effective date of the reduction. Brown, 5 Vet. App. at 418. Here, the prior disability ratings for the Veteran's bilateral knee disability were in effect for more than five years. Thus, the provisions of 38 C.F.R. § 3.344 (a) and (b) apply in this case.

With respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction. 38 C.F.R. § 3.344 (c). Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations. In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work. See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, and 4.13); 38 C.F.R. § 3.344 (c).

In considering whether a reduction was proper, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated sustained, actual improvement. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992). However, post-reduction evidence may not be used to justify an improper reduction. VA is required to establish, by a preponderance of the evidence, that a rating reduction is warranted. See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the issue on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

An August 2013 VA medical examination of the bilateral knee reflects function impairments such as: less movement; pain, swelling; deformity of the joints; and weakness. The examination further reflects right knee flexion with active motion of 0 to 110 degrees, with pain at 110 degrees. The examination further noted the Veteran's right knee leg extension as normal. The Veteran's left knee was found to have active motion of 0 to 90 degrees, with pain at 90 degree and left extension ending at 10 degrees. Instability testing was not conducted on examination.

The RO subsequently reduced the Veteran's service-connected left knee osteoarthritis with chondromalacia, from 30 percent to 10 percent disabling; right knee chondromalacia from 20 percent to 10 percent disabling; left knee instability, from 10 percent to noncompensably disabling; and right knee instability, from 10 percent to noncompensably disabling effective April 1, 2014.

A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations." Id. at 421. Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability had actually occurred, but also that the improvement reflects an improvement under the ordinary conditions of life and work. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

While the August 2013 VA examination reflects the Veteran's bilateral knee disability had some improvement, the examination report does not reflect an improvement under ordinary conditions of life and work, a necessary element. Specifically, the August 2013 examination report reflects the Veteran's bilateral knee disability causing less movement, pain, swelling, deformity of the joints, and weakness. 

Importantly, a November 2013 VA medical letter reflects the Veteran was placed on Home Based Primary Care in part due to his bilateral knee disability. The VA medical letter noted the Veteran with severe osteoarthritis resulting in difficulty walking and performing daily life activities. Further, the medical letter noted the Veteran's inability to drive and need for assistance with transportation.

Based on the above, the evidence at the time of the April 2014 reduction does not reflect an improvement in the Veteran's work and life conditions. As such, the Board finds that the April 2014 reduction to be improper.


ORDER

A 30 percent disability evaluation for the Veteran's left knee osteoarthritis with chondromalacia is restored, effective April 1, 2014, the date of the reduction.

A 20 percent disability evaluation for the Veteran's right knee chondromalacia is restored, effective April 1, 2014, the date of the reduction.

A 10 percent disability evaluation for the Veteran's left knee instability is restored, effective April 1, 2014, the date of the reduction.

A 10 percent disability evaluation for the Veteran's right knee instability is restored, effective April 1, 2014, the date of the reduction.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


